IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1395-12


JAIME ARTURO ZAMORA,   Appellant

v.

THE STATE OF TEXAS



ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS
HARRIS COUNTY


Per curiam.  KEASLER, and HERVEY, J.J., dissent.

O R D E R 

	The petition for discretionary review violates Rule of Appellate Procedure 68.5
because the petition exceeds 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies  must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered: November 7, 2012
Do Not Publish.